Citation Nr: 0514097	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  99-22 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for damage to the left phrenic nerve as a 
result of surgery performed in May 1998.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from October 1948 to 
September 1951.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs Regional Office (RO) in 
Huntington, West Virginia.  

Pursuant to an April 2005 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In July 2004 and April 2005, the Board requested medical 
opinions from the Veterans Health Administration (VHA), 
pursuant to 38 U.S.C.A. § 7109, in response to the veteran's 
claim of entitlement to 1151 compensation.  See 38 U.S.C.A. § 
7109(a); 38 C.F.R. § 20.901 (2004).  The Board received the 
opinions, and the veteran and his representative were asked 
to present additional argument, or to submit a waiver of 
review by the RO in the first instance.  In May 2005, the 
representative notified the Board that the veteran waived the 
right to have the case remanded to the RO for initial review 
and adjudication to include the new medical opinions.  
Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board finds that a remand is in 
order.  

There has been a significant change in the law during the 
pendency of this appeal, with enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  This law redefines the obligations of VA with 
respect to the duty to assist, including to obtain medical 
opinion where necessary, and includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, if VA has failed to specifically 
discuss the required notice to the appellant of the 
information and evidence necessary to substantiate a claim, 
to indicate what portion of any such information or evidence 
is to be provided by which party, and failed to discuss 
whether the documents that it referenced, or any other 
document in the record satisfied that requirement, VA did not 
satisfy the standard erected by the VCAA.  Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

None of the RO's post November 2000 correspondence to the 
veteran fully addresses the VCAA notice and duty to assist 
provisions as they pertain to the claim currently on appeal, 
to include the duty, imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159, requiring the VA to explain what evidence 
will be obtained by whom.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Action by the RO is required to 
satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans et. al v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  Based on these 
decisions, the Board cannot rectify this problem.

The Board deeply regrets the further delay; however, existing 
law and regulations mandate a return of this file to the RO 
for due process consideration.  

Therefore, this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and  5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2004).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate the 
1151 claim.  A general form letter, 
prepared by the RO, not specifically 
addressing the disabilities and 
entitlement at issue, is not acceptable.  
The letter should inform the veteran of 
which portion of the information and 
evidence is to be provided by the veteran 
and which part, if any, VA will attempt 
to obtain on behalf of the veteran.  
After the veteran and his representative 
have been given notice as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), (see also Quartuccio, supra), 
they should be given the opportunity to 
respond.

2.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the 1151 claim 
with consideration of the recent 2004 and 
2005 VHA medical expert advisory opinions 
and any other additional evidence added 
to the record subsequent to the March 
2002 supplemental statement of the case 
(SSOC).

3.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC and allow them a 
reasonable period of time to respond.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



